DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

Content of Specification

(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.

	The parent application has now issued as a U.S.Patent.  Updating is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,257,507. Although the claims at issue are not identical, they are not patentably distinct from each other because the extra steps in ‘507 towards the combined learning/training of the joint latent vectors, among other extra claim features, are not in claim 1 in the instant invention; however, these extra elements are not required to realize the functionality of claim 1 in the instant invention.

17/674752
11,257,507
1. A system comprising: a memory for storing: a set of content latent embedding vectors; and a set of speaker latent embedding vectors; one or more computers and one or more storage devices storing instructions that when executed by the one or more computers cause the one or more computers to implement: an encoder neural network configured to: receive input audio data; and process the input audio data to generate an encoder output that comprises a respective encoded vector corresponding to each latent variable in a sequence of latent variables; 


and a subsystem configured to: provide the input audio data as input to the encoder neural network to obtain the encoder output for the input audio data; 



and generate a discrete latent representation of the input audio data from the encoder output, comprising: for each of the latent variables in the sequence of latent variables, determining, from the set of content latent embedding vectors in the memory, a content latent embedding vector that is nearest to the encoded vector for the latent variable; generating a speaker vector from at least the encoded vectors in the encoder output; 


and determining, from the set of speaker latent embedding vectors in the memory,
a speaker latent embedding vector that is nearest to the speaker vector.
1. A system comprising: a memory for storing: a set of content latent embedding vectors; and a set of speaker latent embedding vectors; one or more computers and one or more storage devices storing instructions that when executed by the one or more computers cause the one or more computers to implement: an encoder neural network configured to: receive input audio data; and process the input audio data to generate an encoder output that comprises a plurality of encoded vectors, each respective encoded vector of the plurality of encoded vectors corresponding to a respective different latent variable in a sequence of a plurality of latent variables; and a subsystem configured to: provide the input audio data as input to the encoder neural network to obtain the encoder output for the input audio data that comprises the plurality of encoded vectors that each correspond to a respective different latent variable in the sequence of the plurality of latent variables; and generate a discrete latent representation of the input audio data from the encoder output, comprising: for each of the latent variables in the sequence of latent variables, determining, from the set of content latent embedding vectors in the memory, a content latent embedding vector that is nearest to the encoded vector corresponding to the latent variable; generating a speaker vector by combining at least the plurality of encoded vectors in the encoder output generated by the encoder neural network into a single vector; and determining, from the set of speaker latent embedding vectors in the memory, a speaker latent embedding vector from the set of speaker latent embedding vectors stored in the memory that is nearest to the speaker vector that is generated by combining at least the plurality of encoded vectors in the encoder output generated by the encoder neural network into a single vector, wherein: the content latent embedding vectors in the set of content latent embedding vectors are learned during joint training of the encoder neural network and a decoder neural network; and the speaker latent embedding vectors in the set of speaker latent embedding vectors are learned during the joint training of the encoder neural network and the decoder neural network.




Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gemmeke (20180151177).

As per claim 1, Gemmeke (20180151177) teaches a system comprising: 
a memory for storing: a set of content latent embedding vectors; and a set of speaker latent embedding vectors (as, the latent variable layer is the modeling of observable variable by hidden variables – para 0037) ; one or more computers and one or more storage devices storing instructions that when executed by the one or more computers cause the one or more computers to implement:
 an encoder neural network configured to (as using neural networks for the clustering layer – para 0036): receive input audio data; and process the input audio data to generate an encoder output that comprises a respective encoded vector corresponding to each latent variable in a sequence of latent variables (as, operating on speaker utterances – beginning of para 0057; generating latent variable layer and a clustering layer – middle of para 0057, based on extracted acoustic features);
 and a subsystem configured to: provide the input audio data as input to the encoder neural network to obtain the encoder output for the input audio data; and generate a discrete latent representation of the input audio data from the encoder output (as, a clustering layer using a codebook as representation – para 0080), comprising:
 for each of the latent variables in the sequence of latent variables, determining, from the set of content latent embedding vectors in the memory (as, the latent variable layer is the modeling of observable variable by hidden variables – para 0037), 
a content latent embedding vector that is nearest to the encoded vector for the latent variable ((as, performing clustering and measuring to nearest similarity – para 0036));
 generating a speaker vector from at least the encoded vectors in the encoder output; and determining, from the set of speaker latent embedding vectors in the memory, a speaker latent embedding vector that is nearest to the speaker vector (as generating a near similarity vector representation – para 0079, and used in the layers, as explained in para 0080) 

Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see related art listed on the PTO-892 form, including the details below:


Gemmeke (20180151177) further teaches latent variable layer is the modeling of observable variable by hidden variables – para 0037; clustering layer using a codebook as representation – para 0080 with measuring to nearest similarity – para 0036; and taking the templates and representative information of the semantic content – last half of para 0103; wherein the MAP estimation (middle of para 0103) operates on codebook/codevectors – para 0102) 
 
Mesagarani (20190066713) teaches dilated convolutions, para 0007, in neural network processing, para 0008, for speaker extraction (para 0007, 0008). 
Soldevila (20170011280) teaches convolutional layers in a neural network (para 0049) for speaker information (para 0085).
Asaei (20170069306) teaches differing types of neural networks for each layer (para 0618) and para 0200, 0205-0206 for speaker features. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        12/5/2022